UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1290



WILLIAM A. WECKEL,

                                              Plaintiff - Appellant,

          versus


CIRCUIT COURT OF BALTIMORE COUNTY, MARYLAND;
STATE OF MARYLAND,

                                           Defendants - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. William D. Quarles, Jr., District Judge.
(CA-05-295-WDQ)


Submitted:   June 9, 2005                  Decided:   June 14, 2005


Before NIEMEYER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


William A. Weckel, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          William   A.   Weckel   appeals    a   district   court   order

summarily dismissing his action against the Circuit Court for

Baltimore County seeking declaratory relief.       We have reviewed the

record and the district court’s memorandum and affirm for the

reasons stated by the district court.       See Weckel v. Circuit Court

for Baltimore County, CA-05-295-WDQ (D. Md. Feb. 7, 2005).             We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                AFFIRMED




                                  - 2 -